                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

In re:                                                         Case No. 14-53802-MBM
         Courtney E. Minion, Jr

                     Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        David Wm. Ruskin, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/28/2014.

         2) The plan was confirmed on 05/13/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/03/2015, 09/28/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
05/20/2019.

         5) The case was converted on 07/31/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,325.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .



UST Form 101-13-FR-S (9/1/2009)



 14-53802-mbm          Doc 150       Filed 08/16/19       Entered 08/16/19 08:56:44           Page 1 of 3
Receipts:

           Total paid by or on behalf of the debtor              $90,929.90
           Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $90,929.90


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,400.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $6,546.81
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $9,946.81

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim           Claim      Principal     Int.
Name                                  Class     Scheduled      Asserted        Allowed       Paid        Paid
A ST EPHEN RAMADAN PLC            Priority        3,500.00            NA             NA          0.00       0.00
AMERICAN INFOSOURCE LP            Unsecured       1,350.00       1,350.04       1,350.04         0.00       0.00
AT & T                            Unsecured           0.00            NA             NA          0.00       0.00
CRD PRT ASSO                      Unsecured         251.00            NA             NA          0.00       0.00
INT ERNAL REVENUE SERVICE         Unsecured           0.00            NA             NA          0.00       0.00
INT ERNAL REVENUE SERVICE         Secured             0.00       5,325.00       5,325.00     3,848.30     396.84
INT ERNAL REVENUE SERVICE         Priority       13,965.00      13,767.15      13,767.15    13,767.15       0.00
INT ERNAL REVENUE SERVICE         Unsecured           0.00            NA             NA          0.00       0.00
INT ERNAL REVENUE SERVICE         Unsecured           0.00      76,163.47      76,163.47         0.00       0.00
JOHN POT VIN ESQ.                 Unsecured           0.00            NA             NA          0.00       0.00
MICHIGAN BELL T ELEPHONE COM      Unsecured       1,600.00       1,600.20       1,600.20         0.00       0.00
MICHIGAN DEPART MENT OF T REA     Unsecured           0.00            NA             NA          0.00       0.00
MICHIGAN DEPART MENT OF T REA     Unsecured           0.00            NA             NA          0.00       0.00
NAT IONST AR MORT GAGE LLC        Secured        41,000.00     121,394.91      41,000.00    28,889.92   5,448.40
NAT IONST AR MORT GAGE LLC        Unsecured           0.00           0.00           0.00         0.00       0.00
NAT IONST AR MORT GAGE LLC        Unsecured           0.00           0.00           0.00         0.00       0.00
NAT IONST AR MORT GAGE LLC        Secured             0.00      16,517.19      16,517.19         0.00       0.00
NAT IONST AR MORT GAGE LLC        Unsecured            NA       80,394.91      80,394.91         0.00       0.00
OLYMPIC WALDEN WOOD               Secured             0.00           0.00           0.00         0.00       0.00
OLYMPIC WALDEN WOOD               Unsecured           0.00            NA             NA          0.00       0.00
PORT FOLIO RECOVERY ASSOCIAT E    Unsecured         502.00         502.70         502.70         0.00       0.00
PORT FOLIO RECOVERY ASSOCIAT E    Secured        26,921.00      26,552.16      26,552.16    20,954.03   3,128.52
ST AT E OF MICHIGAN CD            Unsecured           0.00       4,143.43       4,143.43         0.00       0.00
ST AT E OF MICHIGAN CD            Priority             NA        4,549.93       4,549.93     4,549.93       0.00
WELT MAN WEINBERG & REIS          Unsecured           0.00            NA             NA          0.00       0.00




UST Form 101-13-FR-S (9/1/2009)



14-53802-mbm            Doc 150      Filed 08/16/19         Entered 08/16/19 08:56:44            Page 2 of 3
 Summary of Disbursements to Creditors:
                                                                 Claim          Principal           Interest
                                                              Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $41,000.00         $28,889.92          $5,448.40
       Debt Secured by Vehicle                            $26,552.16         $20,954.03          $3,128.52
       All Other Secured                                  $21,842.19          $3,848.30            $396.84
 TOTAL SECURED:                                           $89,394.35         $53,692.25          $8,973.76

 Priority Unsecured Payments:
         Domestic Support Arrearage                            $0.00              $0.00               $0.00
         Domestic Support Ongoing                              $0.00              $0.00               $0.00
         All Other Priority                               $18,317.08         $18,317.08               $0.00
 TOTAL PRIORITY:                                          $18,317.08         $18,317.08               $0.00

 GENERAL UNSECURED PAYMENTS:                             $164,154.75               $0.00              $0.00

Disbursements:

         Expenses of Administration                              $9,946.81
         Disbursements to Creditors                             $80,983.09

TOTAL DISBURSEMENTS :                                                                        $90,929.90


        12) The trustee certifies that the foregoing summary is true and complete and all administrative
matters for which the trustee is responsible have been completed. The trustee requests that the trustee
be discharged and granted such relief as may be just and proper.

Dated: 08/16/2019                              By: /s/ David Wm. Ruskin
                                                                       Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)



 14-53802-mbm          Doc 150      Filed 08/16/19       Entered 08/16/19 08:56:44            Page 3 of 3
